An unpub|ishelh order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MIGUEL CRUZ, N@. 62339
Appellant,

VS.

sUN BUGGY FUN RENTALS, INC., § § is 

 

Respondent.

JUN 1 l 2013

TRAClE l(. |_|NDEMAN

v g\_ F PREM c u T
Bv @ED~F \.;ERK
ORDER DISMISSING APPEAL

The parties’ stipulation to dismiss this appeal, with each party
to bear their own fees and costs, is approved. NRAP 42(b). This appeal is
dismissed without prejudice to the right of any party aggrieved by a future
district court order to appeal in accordance with applicable statutes and
court rules.

It is so ORDERED.

  

Douglas Sa1 a

cc: Hon. Susan Johnson, District Judge
Thomas J. Tanksley, Settlement Judge
Christensen Law Offices, LLC
Harnrick & Evans LLP
Eighth District Court Clerk

SuPnEME Counr
oF

. NEvAoA